DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statement submitted on December 4, 2021, has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 13, and 17 of U.S. Patent No. 10,893,377. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter in claims 1, 9, and 17 is a broader disclosure of the subject matter in claims 1, 7, 13, and 17 of U.S. Patent No. 10,893,377, the difference between these inventions consists mainly in the wording in each set of claims.
Claims 1, 9, and 17 of the present application claim a method, an apparatus, and a non-transitory computer readable storage medium, respectively, for determining the location of a point of interest (POI) based on the identification contained in a signal 
Claims 1, 7, 13, and 17 of U.S. Patent No. 10,893,377 are directed to apparatus, methods, and a non-transitory computer readable storage medium for determining a venue –reads on Point of Interest (POI)- associated with an identifier contained in or represented by said at least one radio signal received by a mobile device signal when scanning for observable radio signals at an observation position of said mobile device, determining a position estimate of said observation position at least partially based on layout information representing a layout of said venue associated with said identifier.
Therefore, the invention claimed by the present application is an obvious case of non-statutory double patenting.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 8, 9, 13, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, US 9414189 B2, hereinafter “Chen.”
Consider claim 1. Chen discloses:
a method (see Abstract) comprising: 
receiving, by one or more processors, at least one radio signal in response to scanning for observable radio signals at an observation position of a mobile device (column 1 lines 39-42: An embodiment of a method is described, adopted by a mobile device, including scanning for a first signal of a first signal source in a vicinity of a first location to obtain first signal source information), wherein an access point identifier is  contained in or represented by said at least one radio signal (see column 3 lines 43-50: The information on the detected signal sources may vary based on the type of the signal source, including device identifiers, addresses, and signal strengths of the detected signal sources. For example, when the detected signal source is a WiFi AP, the information on the detected signal source contain an identifier, a media access control (MAC) address, and a received signal strength indicator (RSSI) (signal strength) of the WiFi AP.); 
determining or causing determining, by the one or more processors, that the access point identifier substantially matches a point of interest (POI) identifier associated with a particular POI (see column 3 lines 27-40: When the smartphone 18 enters into a new place and scans for radio frequency (RF) signals in the range to detect one or more signal sources (first ); and 
responsive to determining that the access point identifier substantially matches the POI identifier associated with the particular POI, determining or causing determining, by the one or more processors, a position estimate for said observation position at least partially based at least on one or more locations associated with the particular POI (see column 4 lines 1-7: Subsequently, the smartphone 18 can compare the scan information with those in the local POI database to determine a location of the smartphone 18. The smartphone 18 can compare currently scanned information with the POI information stored in the local POI database and based on a matched result to determine a coarse location of the smartphone 18).
Consider claim 5. Chen teaches claim 1, and further discloses obtaining, from a point of interest database of a plurality of venue information items, a venue information The smartphone 18 can maintain a local Points of Interests (POI) database (location log) to manage a number of Points of Interests. The local POI database may be implemented in forms of a lookup table, a log, a database, or machine-searchable files).
Consider claim 6. Chen teaches claim 5, and further discloses determining or causing determining, by the one or more processors, the position estimate for said observation position at least partially based at least on the one or more locations associated with the particular POI and the venue information item associated with the particular POI (see column lines 4 lines 1-7).
Consider claim 8. Chen teaches claim 6, and further discloses wherein the particular POI comprises a building (see column 2 lines 42-55), and wherein determining or causing determining, by the one or more processors, the position estimate for said observation position at least partially based at least on the one or more locations associated with the particular POI and the venue information item associated with the particular POI further comprises determining or causing determining, by the one or more processors, the position estimate for said observed position to be inside the building in response to the at least one radio signal satisfying a predetermined signal strength (see column 2 lines 55-67 through column 3 lines 1-3).
Claim 9 claims an apparatus to perform the method of claim 1; therefore, similar rejection rationale applies.
Consider claim 13. Chen teaches claim 9, and further discloses obtaining, from a point of interest database of a plurality of venue information items, a venue information The smartphone 18 can maintain a local Points of Interests (POI) database (location log) to manage a number of Points of Interests. The local POI database may be implemented in forms of a lookup table, a log, a database, or machine-searchable files).
Consider claim 14. Chen teaches claim 13, and further discloses determining or causing determining, by the one or more processors, the position estimate for said observation position at least partially based at least on the one or more locations associated with the particular POI and the venue information item associated with the particular POI (see column lines 4 lines 1-7).
Consider claim 16. Chen teaches claim 14, and further discloses wherein the particular POI comprises a building (see column 2 lines 42-55), and wherein determining or causing determining, by the one or more processors, the position estimate for said observation position at least partially based at least on the one or more locations associated with the particular POI and the venue information item associated with the particular POI further comprises determining or causing determining, by the one or more processors, the position estimate for said observed position to be inside the building in response to the at least one radio signal satisfying a predetermined signal strength (see column 2 lines 55-67 through column 3 lines 1-3).
Claim 17 claims non-transitory computer readable storage medium in the apparatus of claims 9 to perform the method of claim 1; therefore, similar rejection rationale applies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2-4, 7, 10-12, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 9414189 B2, hereinafter “Chen,” in view of Alizadeh-Shabdiz et al., US 9936348 B2, hereafter “Alizadeh-Shabdiz.”
Consider claim 2. Chen teaches claim 1, but is silent regarding wherein the access point identifier and the POI identifier each include strings of characters, wherein determining or causing determining that the access point identifier substantially matches the POI identifier associated with the particular POI comprises determining or causing determining that the access point identifier and the POI identifier include a shared substring of the respective strings of characters.
Alizadeh-Shabdiz, in related art, suggests wherein the access point identifier and the POI identifier each include strings of characters, wherein determining or causing determining that the access point identifier substantially matches the POI identifier associated with the particular POI comprises determining or causing determining that the access point identifier and the POI identifier include a shared substring of the respective strings of characters (see column 8 lines 26-37: In the case where the ambient profiles are beacon profiles, patterns may be common strings of characters (e.g., an n-gram) in an identifier included in the beacon profiles. When beacons are deployed at locations (e.g., venues, parcels, buildings, etc.) by an organization, a typical practice is to use regular naming schemes in the identifiers assigned to them. For example, in the ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Alizadeh-Shabdiz’s teachings in relation to the claimed invention, thus providing means for indicating that monitored Wi-Fi APs are operated by a venue chain, as discussed by Alizadeh-Shabdiz (see column 8 lines 37-41).
Consider claim 3. Chen teaches claim 1, but is silent regarding wherein the access point identifier substantially matches POI identifier in response to the access point identifier including a substring shared with the POI identifier.
Alizadeh-Shabdiz, in related art, suggests wherein the access point identifier substantially matches POI identifier in response to the access point identifier including a substring shared with the POI identifier (see column 8 lines 37-41: Observing a common strings of characters in SSIDs of Wi-Fi APs nearby known geographic locations of venues (e.g., retail stores) of a venue chain (e.g., a retail store chain) may be considered an indicator that those Wi-Fi APs are operated by the venue chain).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Alizadeh-Shabdiz’s 
Consider claim 4. Chen in view of Alizadeh-Shabdiz teaches claim 3; and Alizadeh-Shabdiz further suggests wherein the POI identifier is one of a plurality of POI identifiers, wherein the access point identifier substantially matches the POI identifier in response to the access point identifier including a shared substring with the POI identifier of more characters than any of the remaining plurality of POI identifiers (see column 8 lines 37-41 -POI reads on venue).
Consider claim 7. Chen teaches claim 6, but is silent regarding wherein the venue information item comprises a layout of the particular POI.
Alizadeh-Shabdiz, in related art, suggests wherein the venue information item comprises a layout of the particular POI (layout reads on tile -see column 2 42-44: Information from the association database is accessed to produce a tile is related to the geographic location, and the tile is returned).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Alizadeh-Shabdiz’s teachings in relation to the claimed invention, thus providing means for using associations between location profiles and beacon profiles (see column 1 lines 20-25).
Consider claim 10. Chen teaches claim 9, but is silent regarding wherein the access point identifier and the POI identifier each include strings of characters, wherein causing the apparatus to determine or cause determination that the access point identifier substantially matches the POI identifier associated with the particular POI 
Alizadeh-Shabdiz, in related art, suggests wherein the access point identifier and the POI identifier each include strings of characters, wherein causing the apparatus to determine or cause determination that the access point identifier substantially matches the POI identifier associated with the particular POI comprises causing the apparatus to determine or cause determination that the access point identifier and the POI identifier include a shared substring of the respective strings of characters (see column 8 lines 26-37: In the case where the ambient profiles are beacon profiles, patterns may be common strings of characters (e.g., an n-gram) in an identifier included in the beacon profiles. When beacons are deployed at locations (e.g., venues, parcels, buildings, etc.) by an organization, a typical practice is to use regular naming schemes in the identifiers assigned to them. For example, in the case of Wi-Fi APs and venue chains (e.g., retail store chains), the organization (e.g., company) that controls the venue chain may configure all Wi-Fi APs of the venue chain to include a common character string (e.g., the same SSID or SSIDs that share a common prefix or suffix portion)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Alizadeh-Shabdiz’s teachings in relation to the claimed invention, thus providing means for indicating that 
Consider claim 11. Chen teaches claim 9, but is silent regarding wherein the access point identifier substantially matches POI identifier in response to the access point identifier including a substring shared with the POI identifier.
Alizadeh-Shabdiz, in related art, suggests wherein the access point identifier substantially matches POI identifier in response to the access point identifier including a substring shared with the POI identifier (see column 8 lines 37-41: Observing a common strings of characters in SSIDs of Wi-Fi APs nearby known geographic locations of venues (e.g., retail stores) of a venue chain (e.g., a retail store chain) may be considered an indicator that those Wi-Fi APs are operated by the venue chain).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Alizadeh-Shabdiz’s teachings in relation to the claimed invention, thus providing means for using associations between location profiles and beacon profiles (see column 1 lines 20-25).
Consider claim 12. Chen in view of Alizadeh-Shabdiz teaches claim 11; and Alizadeh-Shabdiz further suggests wherein the POI identifier is one of a plurality of POI identifiers, wherein the access point identifier substantially matches the POI identifier in response to the access point identifier including a shared substring with the POI identifier of more characters than any of the remaining plurality of POI identifiers (see column 8 lines 37-41 -POI reads on venue).
claim 15. Chen teaches claim 14, but is silent regarding wherein the venue information item comprises a layout of the particular POI.
Alizadeh-Shabdiz, in related art, suggests wherein the venue information item comprises a layout of the particular POI (layout reads on tile -see column 2 42-44: Information from the association database is accessed to produce a tile is related to the geographic location, and the tile is returned).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Alizadeh-Shabdiz’s teachings in relation to the claimed invention, thus providing means for using associations between location profiles and beacon profiles (see column 1 lines 20-25).
Consider claim 18. Chen teaches claim 17, but is silent regarding wherein the access point identifier and the POI identifier each include strings of characters, wherein causing the apparatus to determine or cause determination that the access point identifier substantially matches the POI identifier associated with the particular POI comprises causing the apparatus to determine or cause determination that the access point identifier and the POI identifier include a shared substring of the respective strings of characters.
Alizadeh-Shabdiz, in related art, suggests wherein the access point identifier and the POI identifier each include strings of characters, wherein causing the apparatus to determine or cause determination that the access point identifier substantially matches the POI identifier associated with the particular POI comprises causing the apparatus to determine or cause determination that the access point identifier and the POI identifier In the case where the ambient profiles are beacon profiles, patterns may be common strings of characters (e.g., an n-gram) in an identifier included in the beacon profiles. When beacons are deployed at locations (e.g., venues, parcels, buildings, etc.) by an organization, a typical practice is to use regular naming schemes in the identifiers assigned to them. For example, in the case of Wi-Fi APs and venue chains (e.g., retail store chains), the organization (e.g., company) that controls the venue chain may configure all Wi-Fi APs of the venue chain to include a common character string (e.g., the same SSID or SSIDs that share a common prefix or suffix portion)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Alizadeh-Shabdiz’s teachings in relation to the claimed invention, thus providing means for indicating that monitored Wi-Fi APs are operated by a venue chain, as discussed by Alizadeh-Shabdiz (see column 8 lines 37-41).
Consider claim 19. Chen teaches claim 17, but is silent regarding wherein the access point identifier substantially matches POI identifier in response to the access point identifier including a substring shared with the POI identifier.
Alizadeh-Shabdiz, in related art, suggests wherein the access point identifier substantially matches POI identifier in response to the access point identifier including a substring shared with the POI identifier (see column 8 lines 37-41: Observing a common strings of characters in SSIDs of Wi-Fi APs nearby known ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Alizadeh-Shabdiz’s teachings in relation to the claimed invention, thus providing means for using associations between location profiles and beacon profiles (see column 1 lines 20-25).
Consider claim 4. Chen in view of Alizadeh-Shabdiz teaches claim 3; and Alizadeh-Shabdiz further suggests wherein the POI identifier is one of a plurality of POI identifiers, wherein the access point identifier substantially matches the POI identifier in response to the access point identifier including a shared substring with the POI identifier of more characters than any of the remaining plurality of POI identifiers (see column 8 lines 37-41 -POI reads on venue).
Consider claim 20. Chen in view of Alizadeh-Shabdiz teaches claim 19; and Alizadeh-Shabdiz further suggests wherein the POI identifier is one of a plurality of POI identifiers, wherein the access point identifier substantially matches the POI identifier in response to the access point identifier including a shared substring with the POI identifier of more characters than any of the remaining plurality of POI identifiers (see column 8 lines 37-41 -POI reads on venue).
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., identifying points of interest.

US 8849308 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
February 11, 2022